DETAILED ACTION
The instant application having Application No. 17/812,081 filed on 12 July 2022 where claims 21-40 are presented for examination by the examiner, claims 1-20 having been cancelled by way of preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/895,857 filed on 8 June 2020, which is a continuation of application 14/861,939 filed on 22 June 2015.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12 July 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-40 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 21, and similarly in claims 31 and 36, the claim recites, in part, a method for distribution of resources to data elements based on performance, comprising steps for optimizing distribution of resources for data elements, comprising: receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group; receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements; developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints; apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started; after a portion of the time period has elapsed, receiving data indicating an actual performance ratio for the predetermined area of the data element relative to the selected target group; adjusting the objective related to the selected target group based on the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period; developing an updated prediction ratio of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group; and automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 21, and similarly in claims 31 and 36, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 21, and similarly in claims 31 and 36, of analyzing and mapping tasks is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer which implements the distribution of resources. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a computer which implements the distribution of resources. The computer is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 22, 32, and 37, the claims recite the additional limitation wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories, features which only further describe the abstract idea itself. Therefore, claims 22, 32, and 37 do not include features that amount to significantly more than that idea.
As per claims 23, 33, and 38, the claims recite the additional limitation wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory, features which only further describe the abstract idea itself. Therefore, claims 23, 33, and 38 do not include features that amount to significantly more than that idea.
As per claims 23, 33, and 38, the claims recite the additional limitation wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory, features which only further describe the abstract idea itself. Therefore, claims 23, 33, and 38 do not include features that amount to significantly more than that idea.
As per claims 24, 34, and 39, the claims recites the additional limitation wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection, features which only further describe the abstract idea itself. Therefore, claims 24, 34, and 39 do not include features that amount to significantly more than that idea.
As per claims 25, 35, and 40, the claims recite the additional limitation wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection, features which only further describe the abstract idea itself. Therefore, claims 25, 35, and 40 do not include features that amount to significantly more than that idea.
As per claim 26, the claim recites the additional limitation wherein receiving data indicating the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period includes establishing a connection with a third party server configured to collect the number of impressions collected by the data element during the elapsed portion of the time period, features which only further describe the abstract idea itself. Therefore, claim 26 does not include features that amount to significantly more than that idea.
As per claim 27, the claim recites the additional limitation wherein developing the first prediction ratio includes determining whether the one or more user- defined objectives can be met using a lower constraint than the one or more constraints, and if so, apportioning the resources to each data element in the group of data elements using the lower constraint as an effective constraint, features which only further describe the abstract idea itself. Therefore, claim 27 does not include features that amount to significantly more than that idea.
As per claim 28, the claim recites the additional limitation wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a higher constraint than the effective constraint if the updated prediction ratio determines that the one or more user-defined objectives can no longer be met using the effective constraint, features which only further describe the abstract idea itself. Therefore, claim 28 does not include features that amount to significantly more than that idea.
As per claim 29, the claim recites the additional limitation wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a lower constraint than the one or more constraints if the updated prediction ratio determines that the one or more user-defined objectives can be met using a lower constraint, features which only further describe the abstract idea itself. Therefore, claim 29 does not include features that amount to significantly more than that idea.
As per claim 30, the claim recites the additional limitation wherein apportioning at least a portion of the resources to each data element in the group of data elements includes associating each data element in the group of data elements with an available data element inventory using a portion of the resources, features which only further describe the abstract idea itself. Therefore, claim 30 does not include features that amount to significantly more than that idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application, Patent No. 10,678,591, and Patent No. 11,416,297 shares the same inventive entity. A comparison between the claims is provided in the table below.

Instant Application
Patent No. 11,416,297
Patent No. 10,678,591
21. A computer-implemented method for optimizing distribution of resources for data elements, comprising:
1. A computer-implemented method for optimizing distribution of resources for data elements, comprising:
1. A computer-implemented method for optimizing distribution for graphical elements to demographic target groups within one or more constraints, comprising:
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving, at a processor, a plurality of hierarchically-ranked user-defined objectives, comprising a first user-defined objective and a second user-defined objective, associated with a group of graphical elements, wherein the first user-defined objective comprises a selected demographic target group;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving, at the processor, one or more constraints associated with the group of graphical elements, the one or more constraints comprising a first constraint, the first constraint comprising fiscal resources apportionable to each graphical element in the group of graphical elements;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints …
determining, by the processor, a first prediction of user-interaction performance of the group of graphical elements ... based on: … a hierarchical ranking of the plurality of hierarchically-ranked user-defined objectives …
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started;
… apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction ratio once the time period has started;
… apportioning, by the processor, at least a portion of the fiscal resources to each graphical element in the group of graphical elements based on the first prediction and the resource ratio once the first time period has started;
after a portion of the time period has elapsed, receiving data indicating an actual performance of the data element relative to the selected target group;
after a portion of the time period has elapsed, receiving data indicating an actual performance ratio for the predetermined area of the data element relative to the selected target group;
after a predetermined portion of the first time period has elapsed, receiving, at the processor, data indicating an actual user-interaction performance of the at least one graphical element, when displayed on a website, in the group of graphical elements relative to the selected demographic target group ...
adjusting the objective related to the selected target group based on the actual performance of the data element during the elapsed portion of the time period;
adjusting the objective related to the selected target group based on the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period;
… automatically adjusting, by the processor, the resource ratio, based on a determination that the second user-defined objective has a higher completion rate than the first user-defined objective, and the fiscal resources apportionable to the at least one graphical element in the group of graphical elements, based on the forecast of whether the first user-defined objective will be met by the time period end and the portion of the first user-defined objective that has not yet been satisfied;
developing an updated prediction of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group; and
developing an updated prediction ratio of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group …
developing, by the processor, a second prediction of a user-interaction performance of the group of graphical elements, when displayed on a website, during a remaining portion of the first time period based on the adjusted resource ratio, the data of prior graphical element user-interaction performance, and time remaining before the time period end; and
automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction.
… automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio.
automatically revising, by the processor, the at least a portion of fiscal resources associated with each graphical element in the group of graphical elements based on the second prediction.
22. (New) The computer-implemented method of claim 21, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
2. The computer-implemented method of claim 1, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
2. The computer-implemented method of claim 1, wherein the first prediction is determined by simulating the user-interaction performance of the group of graphical elements, when displayed on a website, under the one or more constraints in an environment that simulates available graphical element inventories based on previously available graphical element inventories.
23. (New) The computer-implemented method of claim 22, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
3. The computer-implemented method of claim 2, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
3. The computer-implemented of claim 2, wherein the group of graphical elements is configured to be associated with a graphical element inventory by apportioning fiscal resources to an owner of the graphical element inventory.
24. (New) The computer-implemented method of claim 21, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
4. The computer-implemented method of claim 1, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
4. The computer-implemented method of claim 1, wherein the selected demographic target group includes a gender selection of male, female, or male and female, and an age group selection.
25. (New) The computer-implemented method of claim 24, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
5. The computer-implemented method of claim 4, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
5. The computer-implemented method of claim 4, wherein the actual user-interaction performance of each graphical element relative to the selected demographic target group includes a user-interaction performance of each graphical element, when displayed on a website, among persons within the gender selection and the age group selection.
26. (New) The computer-implemented method of claim 21, wherein receiving data indicating the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period includes establishing a connection with a third party server configured to collect the number of impressions collected by the data element during the elapsed portion of the time period.
6. The computer-implemented method of claim 1, wherein receiving data indicating the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period includes establishing a connection with a third party server configured to collect the number of impressions collected by the data element during the elapsed portion of the time period.
 
27. (New) The computer-implemented method of claim 21, wherein developing the first prediction ratio includes determining whether the one or more hierarchical ranked user-defined objectives can be met using a lower constraint than the one or more constraints, and if so, apportioning the resources to each data element in the group of data elements using the lower constraint as an effective constraint.
7. The computer-implemented method of claim 1, wherein developing the first prediction ratio includes determining whether the one or more hierarchical ranked user-defined objectives can be met using a lower constraint than the one or more constraints, and if so, apportioning the resources to each data element in the group of data elements using the lower constraint as an effective constraint.
 
28. (New) The computer-implemented method of claim 27, wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a higher constraint than the effective constraint if the updated prediction ratio determines that the one or more hierarchical ranked user-defined objectives can no longer be met using the effective constraint.
8. The computer-implemented method of claim 7, wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a higher constraint than the effective constraint if the updated prediction ratio determines that the one or more hierarchical ranked user-defined objectives can no longer be met using the effective constraint.
 
29. (New) The computer-implemented method of claim 21, wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a lower constraint than the one or more constraints if the updated prediction ratio determines that the one or more hierarchical ranked user-defined objectives can be met using a lower constraint.
9. The computer-implemented method of claim 1, wherein automatically revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio includes using a lower constraint than the one or more constraints if the updated prediction ratio determines that the one or more hierarchical ranked user-defined objectives can be met using a lower constraint.
 
30. (New) The computer-implemented method of claim 21, wherein apportioning at least a portion of the resources to each data element in the group of data elements includes associating each data element in the group of data elements with an available data element inventory using a portion of the resources.
10. The computer-implemented method of claim 1, wherein apportioning at least a portion of the resources to each data element in the group of data elements includes associating each data element in the group of data elements with an available data element inventory using a portion of the resources.
 
31. (New) A system for optimizing distribution of resources for data elements, comprising:
11. A system for optimizing distribution of resources for data elements, comprising:
10. A system for optimizing distribution of resources for graphical elements, comprising:
a data storage device storing instructions for optimizing distribution of resources to data elements; and
a data storage device storing instructions for optimizing distribution of resources to data elements; and
at least one data storage device storing instructions for optimizing distribution of resources to graphical elements; and
a processor configured to execute the instructions to perform a method including:
a processor configured to execute the instructions to perform a method including:
at least one processor configured to execute the instructions to perform operations including:
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving, at a processor, a plurality of hierarchically-ranked user-defined objectives, comprising a first user-defined objective and a second user-defined objective, associated with a group of graphical elements, wherein the first user-defined objective comprises a selected demographic target group;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving, at the processor, one or more constraints associated with the group of graphical elements, the one or more constraints comprising a first constraint, the first constraint comprising fiscal resources apportionable to each graphical element in the group of graphical elements;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints … ;
determining, by the processor, a first prediction of user-interaction performance of the group of graphical elements ... based on: … a hierarchical ranking of the plurality of hierarchically-ranked user-defined objectives …
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started;
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction ratio once the time period has started;
… apportioning, by the processor, at least a portion of the fiscal resources to each graphical element in the group of graphical elements based on the first prediction and the resource ratio once the first time period has started;
after a portion of the time period has elapsed, receiving data indicating an actual performance of the data element relative to the selected target group;
after a portion of the time period has elapsed, receiving data indicating an actual performance ratio for the predetermined area of the data element relative to the selected target group;
 
adjusting the objective related to the selected target group based on the actual performance of the data element during the elapsed portion of the time period;
adjusting the objective related to the selected target group based on the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period;
… automatically adjusting, by the processor, the resource ratio, based on a determination that the second user-defined objective has a higher completion rate than the first user-defined objective, and the fiscal resources apportionable to the at least one graphical element in the group of graphical elements, based on the forecast of whether the first user-defined objective will be met by the time period end and the portion of the first user-defined objective that has not yet been satisfied;
developing an updated prediction of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group; and
developing an updated prediction ratio of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group … and
after a predetermined portion of the first time period has elapsed, receiving, at the processor, data indicating an actual user-interaction performance of the at least one graphical element, when displayed on a website, in the group of graphical elements relative to the selected demographic target group ...
automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction.
automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio.
automatically revising, by the processor, the at least a portion of fiscal resources associated with each graphical element in the group of graphical elements based on the second prediction.
32. (New) The system of claim 31, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
12. The system of claim 11, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
11. The system of claim 10, wherein the first prediction is determined by simulating the user-interaction performance of the group of graphical elements, when displayed on a website, under the one or more constraints in an environment that simulates available graphical element inventories based on previously available graphical element inventories.
33. (New) The system of claim 32, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
13. The system of claim 12, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
12. The system of claim 11, wherein the group of graphical elements is configured to be associated with a graphical element inventory by apportioning fiscal resources to an owner of the graphical element inventory.
34. (New) The system of claim 31, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
14. The system of claim 11, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
13. The system of claim 10, wherein the selected demographic target group includes a gender selection of male, female, or male and female, and an age group selection.
35. (New) The system of claim 34, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
15. The system of claim 14, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
14. The system of claim 13, wherein the actual user-interaction performance of each graphical element relative to the selected demographic target group includes a user-interaction performance of each graphical element, when displayed on a website, among persons within the gender selection and the age group selection.
36. (New) A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements, the method including:
16. A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements, the method including:
15. A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of fiscal resources for graphical elements, the method including:
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group;
receiving, at a processor, a plurality of hierarchically-ranked user-defined objectives, comprising a first user-defined objective and a second user-defined objective, associated with a group of graphical elements, wherein the first user-defined objective comprises a selected demographic target group;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements;
receiving, at the processor, one or more constraints associated with the group of graphical elements, the one or more constraints comprising a first constraint, the first constraint comprising fiscal resources apportionable to each graphical element in the group of graphical elements;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints;
developing a first prediction ratio of a performance of the group of data elements during a time period based on the one or more hierarchical ranked user-defined objectives and the one or more constraints … ;
determining, by the processor, a first prediction of user-interaction performance of the group of graphical elements ... based on: … a hierarchical ranking of the plurality of hierarchically-ranked user-defined objectives …
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started;
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction ratio once the time period has started;
… apportioning, by the processor, at least a portion of the fiscal resources to each graphical element in the group of graphical elements based on the first prediction and the resource ratio once the first time period has started;
after a portion of the time period has elapsed, receiving data indicating an actual performance of the data element relative to the selected target group;
after a portion of the time period has elapsed, receiving data indicating an actual performance ratio for the predetermined area of the data element relative to the selected target group;
after a predetermined portion of the first time period has elapsed, receiving, at the processor, data indicating an actual user-interaction performance of the at least one graphical element, when displayed on a website, in the group of graphical elements relative to the selected demographic target group ...
adjusting the objective related to the selected target group based on the actual performance of the data element during the elapsed portion of the time period;
adjusting the objective related to the selected target group based on the actual performance ratio for the predetermined area of the data element during the elapsed portion of the time period;
… automatically adjusting, by the processor, the resource ratio, based on a determination that the second user-defined objective has a higher completion rate than the first user-defined objective, and the fiscal resources apportionable to the at least one graphical element in the group of graphical elements, based on the forecast of whether the first user-defined objective will be met by the time period end and the portion of the first user-defined objective that has not yet been satisfied;
developing an updated prediction of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group; and
developing an updated prediction ratio of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group … and
developing, by the processor, a second prediction of a user-interaction performance of the group of graphical elements, when displayed on a website, during a remaining portion of the first time period based on the adjusted resource ratio, the data of prior graphical element user-interaction performance, and time remaining before the time period end; and
automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction.
automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction ratio.
automatically revising, by the processor, the at least a portion of fiscal resources associated with each graphical element in the group of graphical elements based on the second prediction.
37. (New) The non-transitory computer readable medium of claim 36, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
17. The non-transitory computer readable medium of claim 16, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories.
16. The system of claim 15, wherein the first prediction is determined by simulating the user-interaction performance of the group of graphical elements, when displayed on a website, under the one or more constraints in an environment that simulates available graphical element inventories based on previously available graphical element inventories.
38. (New) The non-transitory computer readable medium of claim 37, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
18. The non-transitory computer readable medium of claim 17, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory.
17. The system of claim 16, wherein the group of graphical elements is configured to be associated with a graphical element inventory by apportioning fiscal resources to an owner of the graphical element inventory.
39. (New) The non-transitory computer readable medium of claim 36, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
19. The non-transitory computer readable medium of claim 16, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection.
18. The system of claim 15, wherein the selected demographic target group includes a gender selection of male, female, or male and female, and an age group selection.
40. (New) The non-transitory computer readable medium of claim 39, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
20. The non-transitory computer readable medium of claim 19, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection.
19. The system of claim 18, wherein the actual user-interaction performance of each graphical element relative to the selected demographic target group includes a user-interaction performance of each graphical element, when displayed on a website, among persons within the gender selection and the age group selection.


Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,416,297. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 11,416,297 anticipate the limitations of the claims of the instant application.

Claims 21-25 and 31-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10-19 of Patent No. 10,678,591. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 10,678,591 anticipate the limitations of the claims of the instant application.

Allowable Subject Matter
Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while overcoming the 35 U.S.C. 101 and double patenting rejections applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Grouf et al. (U.S. 2007/0073583) (Hereinafter Grouf – art of record, see IDS 07/12/2022) in view of Nashed, Ash (U.S. 2014/0236710) (Hereinafter Nashed – art of record, see IDS 07/12/2022), further in view of Zhang, Tony T. (U.S. 2014/0081767) (Hereinafter Zhang – art of record, see IDS 07/12/2022), further in view of Vanderhook et al. (U.S. 2015/0371272) (Hereinafter Vanderhook – art of record, see IDS 07/12/2022), and further in view of Plourde, Sebastien (U.S. 2016/0335674) (Hereinafter Plourde).
As per claim 21, Grouf discloses a computer-implemented method for optimizing distribution of resources for data elements (see for example Grouf, this limitation is disclosed such that there is a media plan that is a plan for placing advertisements that target certain demographics; paragraph [0014]. The system tracks inventory and uses information regarding media to determine performance of the media to optimize performance of a media plan; paragraph [0015]. Each respective media of the media plan is specified a budget based on rate information, ratings, and audience information for reaching the target demographic; paragraph [0017]), comprising: 
receiving one or more hierarchical ranked user-defined objectives associated with a group of data elements, wherein at least one of the user-defined objectives includes an objective related to a selected target group (see for example Grouf, this limitation is disclosed such that the program takes user input target demographics for the advertisement media plan, the demographic targets hierarchically grouped and ranked; paragraphs [0039]-[0040]. Further, there are user specified objectives of the media plan for a target demographic; paragraph [0020]); 
receiving one or more constraints associated with the group of data elements, wherein at least one of the constraints comprises resources apportionable to each data element in the group of data elements (see for example Grouf, this limitation is disclosed such that each respective media of the media plan is specified a budget based on rate information, ratings, and audience information (i.e. constraints) for reaching the target demographic; paragraph [0017]);
developing a first prediction based on the one or more hierarchical ranked user-defined objectives (see for example Grouf, this limitation is disclosed such that forecasting occurs for total audience and each target demographic applicable to the media plan; clm.15 and associated text); and
apportioning at least a portion of the resources to each data element in the group of data elements once the time period has started (see for example Grouf, this limitation is disclosed such that that royalties paid are a percent of revenue (i.e. at least a portion of the fiscal resources) apportioned between portions of content, including image content, based on usage factors including time run (i.e. a first time period); paragraph [0088]).
Although Grouf discloses developing a first prediction based on the one or more hierarchical ranked user-defined objectives, and apportioning at least a portion of the resources to each data element in the group of data elements once the time period has started, Grouf does not explicitly teach developing a first prediction of a performance of a group of data elements during a time period based on one or more user-defined objectives and one or more constraints, and apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started.
However, Nashed discloses developing a first prediction of a performance of a group of data elements during a time period based on one or more hierarchical ranked user-defined objectives and one or more constraints (see for example Nashed, this limitation is disclosed such that a prediction of advertising location user click through (i.e. user-interaction performance with a group of ad elements) is formed by comparing prior evaluations with a current user session; paragraphs [0051]-[0053]); and
apportioning at least a portion of the resources to each data element in the group of data elements based on the first prediction once the time period has started (see for example Nashed, this limitation is disclosed such that location rank is used for optimizing advertising budget; paragraphs [0058]-[0059]).
Grouf in view Nashed is analogous art because they are from the same field of endeavor, online advertising.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grouf by using past performance to estimate future performance as taught by Nashed because it would enhance the teaching of Grouf with an effective means of valuing clickable ads in online advertising locations (as suggested by Nashed, see for example Abstract).
Grouf in view of Nashed does not explicitly teach after a portion of the time period has elapsed, receiving data indicating an actual performance of the data element relative to the selected target group; adjusting the objective related to the selected target group based on the actual performance of the data element during the elapsed portion of the time period; developing an updated prediction of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group; and automatically optimizing the distribution of resources by recursively revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction.
However, Zhang discloses after a portion of the time period has elapsed, receiving data indicating an actual performance of the data element relative to the selected target group (see for example Zhang, this limitation is disclosed such that periodically (i.e. after a predetermined portion of a time period has elapsed), a time model used for forecasting ad inventory is updated by obtaining historical ad viewing data including attributes of targeted viewers, as well as program parameters (i.e. receiving data indicating actual performance of ad element relative to); paragraphs [0059]-[0060]); 
adjusting the objective related to the selected target group based on the actual performance of the data element during the elapsed portion of the time period (see for example Zhang, this limitation is disclosed such that parameters of the campaign are updated based on reported estimated number of impressions; paragraph [0034]); 
developing an updated prediction of a performance of the group of data elements during a remaining portion of the time period based on the adjusted objective related to the selected target group (see for example Zhang, this limitation is disclosed such that the model for forecasting is updated based on number of ad impressions; paragraphs [0059]-[0060]); and 
automatically optimizing the distribution of resources by revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction (see for example Zhang, this limitation is disclosed such that advertising fee is updated based on updated estimate number for impressions; paragraph [0034]).
Grouf in view of Nashed is analogous art with Zhang because they are from the same field of endeavor, online advertising.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grouf in view of Nashed by adjusting forecast models for advertising as taught by Zhang because it would enhance the teaching of Grouf in view of Nashed with an effective means of estimating number of unique ad impressions (as suggested by Zhang, see for example paragraph [0004]).
Although Grouf in view of Nashed, further in view of Zhang discloses developing a first prediction of a performance of a group of data elements during a time period based on one or more hierarchical ranked user-defined objectives and one or more constraints, Grouf in view of Nashed, further in view of Zhang does not explicitly teach a prediction being a prediction ratio of a performance of a group of data elements.
However, Vanderhook discloses a prediction being a prediction ratio of a performance of a group of data elements (see for example Vanderhook, this limitation is disclosed such that reach of an advertisement includes percentage of total number of households in a region; paragraph [0102]).
Grouf in view of Nashed, further in view of Zhang is analogous art with Vanderhook because they are from the same field of endeavor, online advertising.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grouf in view of Nashed, further in view of Zhang by considering percentages per region as taught by Vanderhook because it would enhance the teaching of Grouf in view of Nashed, further in view of Zhang with an effective means of targeting content (as suggested by Vanderhook, see for example paragraph [0010]).
	Although Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook discloses automatically optimizing the distribution of resources by revising the at least a portion of resources associated with each data element in the group of data elements based on the updated prediction, Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook does not explicitly teach automatically optimizing distribution of resources by recursively revising at least a portion of resources based on an updated prediction.
	However, Plourde discloses optimizing distribution of resources by recursively revising at least a portion of resources based on an updated prediction (see for example Plourde, this limitation is disclosed such that predictive analysis is used for optimizing marketing objectives, being targeted as a recursive optimization; paragraph [0075]).
Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook is analogous art with Plourde because they are from the same field of endeavor, online advertising.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook by recursively optimizing for predictive analysis as taught by Plourde because it would enhance the teaching of Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook with an effective means of yielding superior performance in predictive analysis (as suggested by Plourde, see for example paragraph [0015]).
As per claim 22, Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook, further in view of Plourde discloses the computer-implemented method of claim 21, wherein the first prediction ratio is developed by simulating the performance of the group of data elements under the one or more constraints in an environment that simulates available data element inventories based on previously available data element inventories (see for example Zhang, paragraph [0068], this limitation is disclosed such that the system runs a simulation process for an ad campaign, accurately estimating distribution of users views given ads).
As per claim 23, Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook, further in view of Plourde discloses the computer-implemented method of claim 22, wherein the data elements are configured to be associated with a data element inventory by apportioning resources to an owner of the data element inventory (see for example Zhang, paragraph [0033], this limitation is disclosed such that ad inventory module manages distribution of ads and purchases for ad campaign based on parameters and historical data).
As per claim 24, Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook, further in view of Plourde discloses the computer-implemented method of claim 21, wherein the selected target group includes a gender selection of male, female, or male and female, and an age group selection (see for example Zhang, this limitation is disclosed such that ad parameters include demographics factors such as age and gender (i.e. male and/or female inclusive); paragraph [0050]).
As per claim 25, Grouf in view of Nashed, further in view of Zhang, further in view of Vanderhook, further in view of Plourde discloses the computer-implemented method of claim 24, wherein the actual performance of the data element relative to the selected target group includes a performance of the data element among persons within the gender selection and the age group selection (see for example Zhang, paragraph [0033], this limitation is disclosed such that ad tracking occurs in relation to the user demographics).
Regarding claim 31, it is a system claim having similar limitations cited in claim 21.    Thus, claim 31 is also rejected under the same rationales as cited in the rejection of claim 21.
Regarding claim 32, it is a system claim having similar limitations cited in claim 22.    Thus, claim 32 is also rejected under the same rationales as cited in the rejection of claim 22.
Regarding claim 33, it is a system claim having similar limitations cited in claim 23.    Thus, claim 33 is also rejected under the same rationales as cited in the rejection of claim 23.
Regarding claim 34, it is a system claim having similar limitations cited in claim 24.    Thus, claim 34 is also rejected under the same rationales as cited in the rejection of claim 24.
Regarding claim 35, it is a system claim having similar limitations cited in claim 25.    Thus, claim 35 is also rejected under the same rationales as cited in the rejection of claim 25.
Regarding claim 36, it is a medium claim having similar limitations cited in claim 21.    Thus, claim 36 is also rejected under the same rationales as cited in the rejection of claim 21.
Regarding claim 37, it is a medium claim having similar limitations cited in claim 22.    Thus, claim 37 is also rejected under the same rationales as cited in the rejection of claim 22.
Regarding claim 38, it is a medium claim having similar limitations cited in claim 23.    Thus, claim 38 is also rejected under the same rationales as cited in the rejection of claim 23.
Regarding claim 39, it is a medium claim having similar limitations cited in claim 24.    Thus, claim 39 is also rejected under the same rationales as cited in the rejection of claim 24.
Regarding claim 40, it is a medium claim having similar limitations cited in claim 25.    Thus, claim 40 is also rejected under the same rationales as cited in the rejection of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196